            Case 1:21-cv-00879-DAD-SAB Document 11 Filed 06/14/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   MELISSA LOIS WALKER,                              Case No. 1:21-cv-00879-NONE-SAB

10                  Plaintiff,                         ORDER GRANTING CAMILLE R.
                                                       NICODEMUS, ATTORNEY FOR TRANS
11           v.                                        UNION, LLC’S PRO HAC VICE
                                                       APPLICATION
12   HIGHER EDUCATION LOAN
     AUTHORITY OF THE STATE OF                         (ECF No. 9)
13   MISSOURI, et al.,

14                  Defendants.

15

16          On June 11, 2021, Camille R. Nicodemus filed a pro hac vice application seeking

17 admission to practice pro hac vice in this matter. (ECF No. 9.)

18          The court has read and considered the application of Camille R. Nicodemus, attorney for

19 Defendant Trans Union, LLC for admission to practice pro hac vice under the provisions of
20 Local Rule 180(b)(2) of the Local Rules of Practice of the United States District Court for this

21 District. Having reviewed the application, Camille R. Nicodemus’s application for admission to

22 practice pro hac vice is HEREBY GRANTED.

23
     IT IS SO ORDERED.
24

25 Dated:     June 11, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
